Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the application filed 06/20/2019. Currently claims 1-25 are pending in the application. This action contains restriction requirements between device/method claims AND also between patentably distinct species.


Election/Restrictions

Restriction to one of the following is required under 35 U.S.C. 121:

I. Claims 1-14, directed to a device and a system comprising the device, classified in H01L29/42384, H01L27/108, H01L27/10844, H01L29/41733 and H01L29/41775.
II. Claims 15-25, directed to a method of forming a device, classified in H01L21/042 and H01L21/823412.


The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed in group I can be made by another materially different process. For instance, claim 15 of group II recites to form gate conductor in the plurality of vias, wherein the gate conductor can be formed first and patterned without forming vias. Further, claim 20 of group II recites to form a channel under the source and drain contacts, wherein the channel can be formed before forming the source and drain contacts.

Because these inventions are distinct for the reasons given above, there is a search and/or examination burden for the patentably distinct inventions and method as set forth above because at least the following reason(s) apply: 

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another; the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph; and the inventions have acquired a separate status in the art in view of their different classification.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention, or a single grouping of patentably indistinct invention, or the method for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a grouping of patentably indistinct invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or grouping of patentably indistinct invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of inventions requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or grouping of patentably indistinct invention.

Should applicant traverse on the ground that the invention, or groupings of patentably indistinct invention from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Should Applicant choose to elect Group I, an election of species is required as follows:

Species IA: Figure 1, directed to a thin film transistor with an specific arrangement of the source and drain regions.
Species IB: Figures 2A-2B, directed to a thin film transistor and a device with another specific arrangement of the source and drain regions having offset.

Should Applicant choose to elect Group II, an election of species is required as follows:

Species IIA: Figures 3A-3I, directed to a method of forming a thin film transistor with an specific method steps.
Species IIB: Figure 4, directed to a method of forming a thin film transistor with another specific method steps.

The species are independent or distinct because species comprise different processing parameters or elements in the device. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

 The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. 

Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813